Title: From John Quincy Adams to Abigail Smith Adams, 28 September 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Little Boston, 28. September 1816.
				
				Our Sons John and Charles are come home from school this morning, to spend the Michaelmas Holidays, and have brought one of their schoolmates with them, to whom John has taken a great liking and who is nearly of his age. He was already here, part of the Summer Holidays, and is a very intelligent and well behaved boy. These Holidays come so often that I am not at all partial to them; but those of the present time are only for a week—John is in very good repute at the school, as a Student; but Charles is not yet come to the age of voluntary application. I shall endeavour to make them both write to you before they return to school.I have at last succeeded in making a visit to our old friend and Countryman Mr West. He is at the age of seventy-eight as deeply engaged in his art, and as enthusiastically fond of it, as at any period of his life. He is now employed upon a Picture which he thinks will surpass all his former works. The Subject is Death upon the Pale Horse from the Book of Revelations. He was at work upon it when I called to see him—But allegorical personages, creatures of the imagination embodied into human shape, do not appear to me the happiest subjects for exhibition upon canvass. The two Pictures of Christ healing the sick, and Christ rejected are more to my taste.We have not yet found a house in London to suit us; and there is so little prospect of our obtaining  one comparable in point of comfort to that we now inhabit, that we may after all conclude to pass another winter here.I postpone writing to my father, from day to day in the hope of finding a day of leisure to write him a long Letter.  yours affectionately
				
					A.
				
					
				
			